The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 21 September 2020.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-20 are pending.
Claim 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 8 / 15, the claim recites a method / product / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 8 / 15, in part, recites 
“decomposing …. a weight matrix associated with a neural network utilizing a permutation dependent decomposition; regenerating …. a recovered matrix utilizing the decomposed weight matrix” (mathematical concept), “reducing …. an error between the decomposed weight matrix and regenerated recovered matrix” (mental process).
The limitations of “decomposing …. a weight matrix associated with a neural network utilizing a permutation dependent decomposition; regenerating …. a recovered matrix utilizing the decomposed weight matrix”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting computer processors, the steps of decomposing / regenerating matrixes, based on their broadest reasonable interpretation, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  
The limitation “reducing, by …. an error between the decomposed weight matrix and regenerated recovered matrix”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting computer processors, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “reducing”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human statistical data model analyst could simplify data model and reducing errors), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 8 / 15 recites the additional elements of using generic computer elements (like computer processors), which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 8 /15 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-7 / 9-14 / 16-20 are dependent on claim 1 / 8 / 15 and include all the limitations of claim 1 / 8 / 15. Therefore, claims 2-7 / 9-14 / 16-20 recite the same abstract ideas. 
With regards to claims 2 / 9 / 16, the claim recites further limitation “wherein reducing the error between the decomposed weight matrix and the regenerated recovered matrix, comprises: determining, by one or more computer processors, a permutation utilizing a minimum weight perfect bipartite matching on a complete bipartite graph; adding, by one or more computer processors, a plurality of edges, where each edge in the plurality of edges is associated with a row in a plurality of rows of the weight matrix and a row in a plurality of rows of the recovered matrix with weight as a distance between the plurality of rows of the weight matrix and the plurality of rows of the recovered matrix; and permutating, by one or more computer processors, the plurality of rows of the weight matrix with the plurality of rows of the recovered matrix utilizing the added plurality of edges”, which is further limitation on data model building / manipulation, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 3 / 10 / 17, the claim recites additional limitations: “clustering …. the plurality of rows of the weight matrix and the plurality of rows of the recovered matrix to a nearest cluster; and P201909336US01Page 19 of 25performing …. an approximate matching within each cluster”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting computer processors, the steps of decomposing / regenerating matrixes, based on their broadest reasonable interpretation, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2).The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 4 / 11 / 18, the claim recites additional limitations: “clustering …. the plurality of rows of the weight matrix into a plurality of clusters; and assigning …. the plurality of rows of the recovered matrix to a nearest cluster while ensuring each cluster has an equal number of rows by computing a respective centroid for each cluster in the plurality of cluster”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting computer processors, the steps of decomposing / regenerating matrixes, based on their broadest reasonable interpretation, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2).The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 5 / 12 / 19, the claim recites additional limitations: “computing …. an error in the decomposition of the weight matrix by comparing a plurality of rows of the weight matrix with a corresponding plurality of rows of the recovered matrix”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting computer processors, the steps of decomposing / regenerating matrixes, based on their broadest reasonable interpretation, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2).The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 6 / 13 / 20, the claim recites additional limitations: “wherein the recovered matrix is an approximation under an identity mapping from the plurality of rows of the weight matrix to the plurality of rows of the recovered matrix”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting computer processors, the steps of decomposing / regenerating matrixes, based on their broadest reasonable interpretation, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2).The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 7 / 14, the claim recites additional limitations: “wherein the decomposition is a train decomposition”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting computer processors, the steps of decomposing / regenerating matrixes, based on their broadest reasonable interpretation, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2).The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-8, 12-14-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., “LTNN: A Layerwise Tensorized Compression of Multilayer Neural Network”, IEEE Transactions on Neural Networks and Learning Systems, Vol.30, No.5, May 2019 [hereafter Huang] in view of “Oseledets et al., “Tensor-Train Decomposition”, SIAM J. Sci. Comput., Vol.33, No.5, 2017, pp.2295-2317 [hereafter Oseledets].

With regards to claim 1, Huang teaches 
“A computer-implemented method comprising: decomposing, by one or more computer processors, a weight matrix associated with a neural network utilizing a permutation dependent decomposition; regenerating, by one or more computer processors, a recovered matrix utilizing the decomposed weight matrix 
(Huang, FIG.1, III.A. Tensor-Train Decomposition and Compression, 

    PNG
    media_image1.png
    361
    826
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    355
    457
    media_image2.png
    Greyscale

) ….”.
Huang does not explicitly detail “and reducing, by one or more computer processors, an error between the decomposed weight matrix and regenerated recovered matrix”.
However Oseledets teaches “and reducing, by one or more computer processors, an error between the decomposed weight matrix and regenerated recovered matrix (Oseledets, FIG.1.1, p.2300, 

    PNG
    media_image3.png
    420
    676
    media_image3.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Huang and Oseledets before him or her, to modify the Neural Network matrix decomposition of Huang to include error reduction process as shown in Oseledets.   
The motivation for doing so would have been for implementing operations efficiently (Oseledets, Abstract). 

With regards to claim 5, Huang in view of Oseledets teaches 
“The computer-implemented method of claim 1”
Huang does not explicitly detail “further comprising: computing, by one or more computer processors, an error in the decomposition of the weight matrix by comparing a plurality of rows of the weight matrix with a corresponding plurality of rows of the recovered matrix”.
However Oseledets teaches “further comprising: computing, by one or more computer processors, an error in the decomposition of the weight matrix by comparing a plurality of rows of the weight matrix with a corresponding plurality of rows of the recovered matrix (Oseledets, p.2299, ‘

    PNG
    media_image4.png
    86
    450
    media_image4.png
    Greyscale

‘ shows matrix error computation.)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Huang and Oseledets before him or her, to modify the Neural Network matrix decomposition of Huang to include matrix error computation as shown in Oseledets.   
The motivation for doing so would have been for implementing operations efficiently (Oseledets, Abstract). 

With regards to claim 6, Huang in view of Oseledets teaches 
“The computer-implemented method of claim 1”
Huang does not explicitly detail “wherein the recovered matrix is an approximation under an identity mapping from the plurality of rows of the weight matrix to the plurality of rows of the recovered matrix”.
However Oseledets teaches “wherein the recovered matrix is an approximation under an identity mapping from the plurality of rows of the weight matrix to the plurality of rows of the recovered matrix (Oseledets, FIG.1.1, p.2297, ‘

    PNG
    media_image5.png
    172
    683
    media_image5.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Huang and Oseledets before him or her, to modify the Neural Network matrix decomposition of Huang to include matrix mapping as shown in Oseledets.   
The motivation for doing so would have been for implementing operations efficiently (Oseledets, Abstract). 

With regards to claim 7, Huang in view of Oseledets teaches 
“The computer-implemented method of claim 1”
Huang does not explicitly detail “wherein the decomposition is a train decomposition”.
However Oseledets teaches “wherein the decomposition is a train decomposition (Oseledets, FIG.1.1, p.2297, ‘This picture looks like a train with carriages and links between them, and that justifies the name tensor train decomposition, or simply TT-decomposition’,

    PNG
    media_image6.png
    101
    648
    media_image6.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Huang and Oseledets before him or her, to modify the Neural Network matrix decomposition of Huang to include train decomposigion as shown in Oseledets.   
The motivation for doing so would have been for implementing operations efficiently (Oseledets, Abstract). 

Claims 8, 12-14, 15, 19-20 are substantially similar to claims 1, 5-7. The arguments as given above for claims 1, 5-7are applied, mutatis mutandis, to claims 8, 12-14, 15, 19-20, therefore the rejection of claims 1, 5-7 are applied accordingly.

The combined teaching described above will be referred as Huang + Oseledets hereafter.

Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., “LTNN: A Layerwise Tensorized Compression of Multilayer Neural Network”, IEEE Transactions on Neural Networks and Learning Systems, Vol.30, No.5, May 2019 [hereafter Huang] in view of “Oseledets et al., “Tensor-Train Decomposition”, SIAM J. Sci. Comput., Vol.33, No.5, 2017, pp.2295-2317 [hereafter Oseledets] and Arasu et al, US-PGPUB NO.20120158696A1 [hereafter Arasu].

With regards to claim 2, Huang + Oseledets teaches 
“The computer-implemented method of claim 1 … and permutating, by one or more computer processors, the plurality of rows of the weight matrix with the plurality of rows of the recovered matrix …. (Oseledets, p.2312, ‘permutation of dimensions’)”
Huang + Oseledets does not explicitly detail “wherein reducing the error between the decomposed weight matrix and the regenerated recovered matrix, comprises: determining, by one or more computer processors, a permutation utilizing a minimum weight perfect bipartite matching on a complete bipartite graph; adding, by one or more computer processors, a plurality of edges, where each edge in the plurality of edges is associated with a row in a plurality of rows of the weight matrix and a row in a plurality of rows of the recovered matrix with weight as a distance between the plurality of rows of the weight matrix and the plurality of rows of the recovered matrix …”.
However Arasu teaches “wherein reducing the error between the decomposed weight matrix and the regenerated recovered matrix, comprises: determining, by one or more computer processors, a permutation utilizing a minimum weight perfect bipartite matching on a complete bipartite graph (Arasu, [0107], ‘finding the maximum matching in a weighted bipartite graph’); adding, by one or more computer processors, a plurality of edges, where each edge in the plurality of edges is associated with a row in a plurality of rows of the weight matrix and a row in a plurality of rows of the recovered matrix with weight as a distance between the plurality of rows of the weight matrix and the plurality of rows of the recovered matrix … (Arasu, [0107], ‘add an edge between a node’, [0131], ‘include those components or specified sub-components … according to various permutations and combinations …’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Huang + Oseledets and Arasu before him or her, to modify the Neural Network matrix decomposition of Huang + Oseledets to include graph matching as shown in Arasu.   
The motivation for doing so would have been for efficient indexing error containment (Arasu, Abstract). 

Claims 9, 16 are substantially similar to claims 2. The arguments as given above for claims 2 are applied, mutatis mutandis, to claims 9, 16, therefore the rejection of claims 2 are applied accordingly.

The combined teaching described above will be referred as Huang + Oseledets + Arasu hereafter.

Claims 3-4, 10-11, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., “LTNN: A Layerwise Tensorized Compression of Multilayer Neural Network”, IEEE Transactions on Neural Networks and Learning Systems, Vol.30, No.5, May 2019 [hereafter Huang] in view of “Oseledets et al., “Tensor-Train Decomposition”, SIAM J. Sci. Comput., Vol.33, No.5, 2017, pp.2295-2317 [hereafter Oseledets], Arasu et al, US-PGPUB NO.20120158696A1 [hereafter Arasu], and Lu, et al., “Weighted Rank-One Binary Matrix Factorization”, Proceedings of the 2011 SIAM International Conference on Data Mining (SDM) [hereafter Lu].

With regards to claim 3, Huang + Oseledets + Arasu teaches 
“The computer-implemented method of claim 2”
Huang + Oseledets + Arasu does not explicitly detail “further comprising: clustering, by one or more computer processors, the plurality of rows of the weight matrix and the plurality of rows of the recovered matrix to a nearest cluster; and P201909336US01Page 19 of 25performing, by one or more computer processors, an approximate matching within each cluster”.
However Lu teaches “further comprising: clustering, by one or more computer processors, the plurality of rows of the weight matrix and the plurality of rows of the recovered matrix to a nearest cluster; and P201909336US01Page 19 of 25performing, by one or more computer processors, an approximate matching within each cluster (Lu, p.283, ‘row vectors are clustered and their respective patterns are identified’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Huang + Oseledets + Arasu and Lu before him or her, to modify the Neural Network matrix decomposition of Huang + Oseledets + Arasu to include row clustering as shown in Lu.   
The motivation for doing so would have been for to reduce data size and simplify data analysis tasks (Lu, Abstract). 

With regards to claim 4, Huang + Oseledets + Arasu teaches 
“The computer-implemented method of claim 2”
Huang + Oseledets + Arasu does not explicitly detail “further comprising: clustering, by one or more computer processors, the plurality of rows of the weight matrix into a plurality of clusters; and assigning, by one or more computer processors, the plurality of rows of the recovered matrix to a nearest cluster while ensuring each cluster has an equal number of rows by computing a respective centroid for each cluster in the plurality of cluster”.
However Lu teaches “further comprising: clustering, by one or more computer processors, the plurality of rows of the weight matrix into a plurality of clusters; and assigning, by one or more computer processors, the plurality of rows of the recovered matrix to a nearest cluster while ensuring each cluster has an equal number of rows by computing a respective centroid for each cluster in the plurality of cluster (Lu, p.283, ‘row vectors are clustered and their respective patterns are identified’, 8.Experiments, ‘Generate eight random binary row vectors, such that each vector is of size 1 x 50 and has exactly 50 *  components’ shows example of clustering size.)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Huang + Oseledets + Arasu and Lu before him or her, to modify the Neural Network matrix decomposition of Huang + Oseledets + Arasu to include row clustering as shown in Lu.   
The motivation for doing so would have been for to reduce data size and simplify data analysis tasks (Lu, Abstract). 

Claims 10-11, 17-18 are substantially similar to claims 3-4. The arguments as given above for claim 3-4 are applied, mutatis mutandis, to claims 10-11, 17-18, therefore the rejection of claims 3-4 are applied accordingly.


Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128